Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed December 20, 2019.
The earliest effective filing date of this AIA  application is seen as December 20, 2019, the actual filing date, there being no earlier priority applications.
The present application is also related to:
PCT international application number PCT/US20/61438 filed November 20, 2020.
The claims filed August 17, 2022 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of September 12, 2022.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 14, & 19
1, 2, 6, 14, 15, & 19
Cancelled:
none
none
Withdrawn:
none
none
Added:
none
none

Claims 1-20 are currently pending.
Claims 1, 14, and 19 have been amended.
No claims have been cancelled.
No claims have been withdrawn.
No claims have been added.
Claims 1-20 are currently outstanding and subject to examination.
This is a non-final action and is the third action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.

Rescission of Non-Publication Request
Applicant requested that the application not be published in the application data sheet/ADS of December 20, 2019.  Applicant rescinded that non-publication request on November 20, 2020.  The Office acknowledged the rescission on November 24, 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Applicant should check the claims closely for all structures, steps, and relationships to ensure that they are present in the drawings.
The following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim(s)
Feature Not Shown
1, 14, & 19
wherein all surfaces of each singulated cell of the one or more treated cells is treated with the agent (claims 1 and 14); or
wherein all surfaces of each singulated cell of the one or more treated cells is treated with the chemical agent (claim 19)

Applicant may have other claimed configurational and/or geometrical features that are not shown in the drawings.  Examiner suggests that Applicant review its claims and drawings to ensure that all claimed features are shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
Applicant must provide the same terminology/vocabulary/phrasing in the specification that is present in the claims. At least one term or phrase is missing from the specification present in the claim(s).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction is required as the following amendment(s)/text in the claims find(s) no antecedent in the specification.
Claim(s)
Antecedent Missing For
1, 14, & 19
wherein all surfaces of each singulated cell of the one or more treated cells is treated with the chemical agent
1, 14, & 19
wherein all surfaces of each singulated cell of the one or more treated cells is treated with the agent (claims 1 and 14); or
wherein all surfaces of each singulated cell of the one or more treated cells is treated with the chemical agent (claim 19)

As set forth in MPEP § 608.01(o):
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies.  A term used in the claims may be given a special meaning in the description.  See MPEP § 2111.01 and § 2173.05(a). . . .
Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification.  The use of a confusing variety of terms for the same thing should not be permitted.
. . . While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure [sic, ensure] certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901).  See 37 CFR 1.75 and MPEP §§ 608.01(i), § 1302.01.
Consequently, identity between terms and phrases in the specification and claims is preferred and is seen as mandatory to ensure “certainty in construing the claims in the light of the specification.”
Further, under 37 C.F.R. § 1.121(e) regarding disclosure consistency:
The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.
The examiner considers direct correspondence between the specification and the claims to be important with respect to determining the scope of the claims.

Claim Rejections - 35 USC § 112(a/¶ 1)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, and 19 (and by dependency, the remaining claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
No disclosure was made in the specification as originally filed that “all surfaces” might be treated with a strengthening agent per the newly-amended independent claims.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0031584 of Payne (Payne, cited by Applicant) in view of Japanese patent publication number 2002160932 of Kataoka et al. published June 4, 2002 (Kataoka, cited by Applicant).
With respect to claim 1, Payne discloses a waveguide module fabrication method (Figs. 4-6C, ¶¶ 26-30), comprising:
providing an optically transparent substrate (Fig. 4B, first or bottom cladding layer 42; ¶ 22, "In various other embodiments, the first, second and third polymer layers are made from Optically Clear Photopolymers, including, but not limited to Polysiloxanes, Polymethylmethacylates, epoxies, and other materials or a combination thereof.") having first and second substantially planar parallel surfaces and comprising one or more cells in a first arrangement (Fig. 4B);
singulating the substrate to produce one or more singulated cells (Figs. 4C and 6C.  ¶ 26, "In a departure from the prior known processes for fabricating polymer waveguides, the first polymer layer 42 is patterned, using photolithography, to form a plurality of structurally independent bottom cladding elements 50 on the substrate 45, as illustrated in FIG. 4C.”  ¶ 29, "Referring to FIGS. 6A through 6C, a sequence of cross section diagrams showing the singulation of the polymer waveguides 52 from the substrate 45 according to embodiment of the present invention is shown.”  Singulation begins at Fig. 4C and ends at Fig. 6C.),
wherein the one or more singulated cells are separated from the substrate to form one or more singulated cells free from other cells or the substrate (Fig. 6C);
releasably laminating the one or more treated cells to a surface of a carrier substrate to provide one or more laminated cells (Figs. 6A-C, ¶ 29, "In FIG. 6A, a tape 60 is applied to the surface of the waveguides 52 opposite the substrate 45.  The tape includes an adhesive surface that bonds to the top surface of the waveguides 52.  As illustrated in FIG. 6B, the substrate 45 is then peeled away from the bottom surface of the waveguides 52.  Thereafter, the waveguides 52 are released from the tape 60.");
processing the one or more laminated cells (¶ 29, applying heat or light.  "In either case, the adhesion of the tape (sometimes referred to as selectively adhesive tape or dicing tape) can be selectively controlled by applying either heat or UV energy."); and
delaminating the one or more laminated cells from the carrier substrate to provide one or more delaminated processed cells (Fig. 6C, ¶ 29, "Thereafter, the waveguides 52 are released from the tape 60.").
Payne as set forth above does not disclose:
applying a strengthening agent to the one or more singulated cells to produce one or more treated cells; and
wherein all surfaces of each singulated cell of the one or more treated cells is treated with the agent.
Kataoka discloses a glass substrate manufacturing method for liquid crystal display device, involves cutting base material of glass to prescribed size, polishing and reinforcing glass substrate that includes (¶ 20) chemical strengthening by:
applying an agent to the one or more singulated cells to produce one or more treated cells.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to strengthen materials and structures along the lines of Kataoka in a system according to Payne as set forth above in order to provide more resilience and durability to the resulting device.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a stronger and more resilient waveguide).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
applying an agent to the one or more singulated cells to produce one or more treated cells.
Repeating such steps would also be obvious in order to additionally strengthen the cell and/or the sides thereof.  Additionally, only sides are exposed for such treatment.
In so doing, the combination would achieve:
wherein all surfaces of each singulated cell of the one or more treated cells is treated with the agent.
Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), MPEP § 2144.04(IV)(C).
Consequently, altering the order of steps would be obvious.
Below, this is referred to as “step selection”.
With respect to claim 2, Payne in view of Kataoka as set forth above discloses the method of claim 1, including one wherein
the optically transparent substrate comprises
alumina, BK7, borosilicate, ceramic, copper, fused silica, gallium arsenide, gallium phosphide, germanium, glass-ceramic, indium phosphide, lithium niobate, polyethylene, pyrex, quartz (fused silica), quartz (single crystal), sapphire, silicon, silicon carbide, silicon germanium, silicon on insulator, silicon on sapphire, or a combination thereof.
Per claim 1, above, Payne, Fig. 4B, first or bottom cladding layer 42; ¶ 22, "In various other embodiments, the first, second and third polymer layers are made from Optically Clear Photopolymers, including, but not limited to Polysiloxanes, Polymethylmethacylates, epoxies, and other materials or a combination thereof.”  Polysiloxanes are seen as comprising silicon.
Fused silica in the form of glass is used in Kataoka, ¶ 20, for the singulated glass substrate 95 of Fig. 5.
With respect to claim 3, Payne in view of Kataoka as set forth above discloses the method of claim 1, including one wherein
a cell is a defined area of the first surface.
Per Figs. 4C et seq.
With respect to claim 4, Payne in view of Kataoka as set forth above discloses the method of claim 1, including one wherein
the step of singulating is performed using one or more of the following techniques:
saw-with-blade, laser, stealth-laser, and plasma.
Saw or laser per Payne, ¶ 30, "The cutting can be performed using either a laser or a saw.”  Such singulation in Payne serves to separate the different cells 50 from one another and could be performed either before or after the photolithography step.
With respect to claim 5, Payne in view of Kataoka as set forth above discloses the method of claim 1, including one wherein
the agent is a chemical agent and the one or more treated cells has an average difference of MOR, KHN, Young's Modulus [sic], or DOL of at least 0.3% than an equal number of untreated cells.
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01(I).
Consequently, because Payne in view of Kataoka as set forth above as set forth above provides the structure of claim 1, the combination is seen as also providing the same claimed properties or functions of claim 5.
Unsupported features are seen to directly result from the supported/claimed structures.  No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Below, this analysis is referred to as “same product/same features”.
With respect to claim 6, Payne in view of Kataoka as set forth above discloses the method of claim 1, including one wherein
the agent increases the average modulus of rupture, shear modulus, or Knoop hardness number (KHN) of a sample of treated cells compared to an equivalent sample of cells untreated with the agent.
Same product/same features.
With respect to claim 7, Payne in view of Kataoka as set forth above discloses the method of claim 6, including one wherein
the sample comprises at least one batch.
Payne in view of Kataoka as set forth above discloses at least one batch.
With respect to claim 8, Payne in view of Kataoka as set forth above discloses the method of claim 7, including one wherein
the sample comprises five or more batches.
Any number of batches can be made via Payne in view of Kataoka as set forth above.
With respect to claim 9, Payne in view of Kataoka as set forth above discloses the method of claim 8, including one wherein
a batch comprises at least 10 treated cells.
Any number of treated cells can constitute a batch under Payne in view of Kataoka as set forth above.
With respect to claim 10, Payne in view of Kataoka as set forth above discloses the method of claim 1, including one wherein
the step of laminating comprises reconstructing the first arrangement.
Payne, Fig. 4E.
With respect to claim 11, Payne in view of Kataoka as set forth above discloses the method of claim 1, including one wherein
the step of processing comprises imprinting or coating.
Payne, the application of tape 60 provides a coating.
With respect to claim 12, Payne in view of Kataoka as set forth above discloses the method of claim 1, but not one wherein
the step of processing includes
chemical etching, laser etching, photolithography, e-beam lithography, or nanoimprint lithography.
Payne discloses the use of photolithography for patterning layers, including polymer layers (¶ 22 etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use photolithography to pattern the tape 60 along the lines of Payne in a system according to Payne in view of Kataoka as set forth above in order to control operation of the tape, including adhesion and the like.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results ().  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
the step of processing includes
chemical etching, laser etching, photolithography, e-beam lithography, or nanoimprint lithography.
With respect to claim 13, Payne in view of Kataoka as set forth above discloses the method of claim 1, including one wherein
the step of processing includes coating a treated cell to provide a second layer.
The tape 60 of Payne provides a coating to the cell beneath.
With respect to claim 14, Payne in view of Kataoka as set forth above discloses a method of manufacturing an optical waveguide, the method comprising the steps of:
providing an optically transparent substrate having first and second substantially planar parallel surfaces and comprising one or more cells in a first arrangement (per claim 1, above; Payne);
singulating the optically transparent substrate to produce one or more singulated cells (Figs. 4C and 6C.  ¶ 26, "In a departure from the prior known processes for fabricating polymer waveguides, the first polymer layer 42 is patterned, using photolithography, to form a plurality of structurally independent bottom cladding elements 50 on the substrate 45, as illustrated in FIG. 4C.”  ¶ 29, "Referring to FIGS. 6A through 6C, a sequence of cross section diagrams showing the singulation of the polymer waveguides 52 from the substrate 45 according to embodiment of the present invention is shown.”  Singulation begins at Fig. 4C and ends at Fig. 6C.),
wherein the one or more singulated cells are separated from the substrate to form one or more singulated cells free from other cells or the substrate (Fig. 6C);
applying a strengthening agent to the one or more singulated cells to produce one or more treated cells (Kataoka, per above),
wherein all surfaces of each singulated cell of the one or more treated cells is treated with the agent (Kataoka, per claim 1, above);
releasably laminating the one or more treated cells to a surface of a carrier substrate to provide one or more laminated cells (Payne, Figs. 6A-C, ¶ 29, "In FIG. 6A, a tape 60 is applied to the surface of the waveguides 52 opposite the substrate 45.  The tape includes an adhesive surface that bonds to the top surface of the waveguides 52.  As illustrated in FIG. 6B, the substrate 45 is then peeled away from the bottom surface of the waveguides 52.  Thereafter, the waveguides 52 are released from the tape 60.");
processing the one or more laminated cells (¶ 29, applying heat or light.  "In either case, the adhesion of the tape (sometimes referred to as selectively adhesive tape or dicing tape) can be selectively controlled by applying either heat or UV energy.");
delaminating cells from the carrier substrate to provide one or more delaminated processed cells (Fig. 6C, ¶ 29, "Thereafter, the waveguides 52 are released from the tape 60."); and
performing secondary processing of the one or more delaminated processed cells (¶ 2, processing for use in "light generation and reception in touch screen displays").
With respect to claim 15, Payne in view of Kataoka as set forth above discloses the method of claim 14, including one wherein
the agent increases the average modulus of rupture, shear modulus, or Knoop Hardness Number (KHN) of a sample of treated cells compared to an equivalent sample of cells untreated with the agent.
Same product/same features.
With respect to claim 16, Payne in view of Kataoka as set forth above discloses the method of claim 15, including one wherein
the sample comprises at least one batch.
See the remarks with respect to claim 7, above.  Payne in view of Kataoka as set forth above discloses at least one batch.
With respect to claim 17, Payne in view of Kataoka as set forth above discloses the method of claim 16, including one wherein
a batch comprises at least 10 treated cells.
Any number of treated cells can constitute a batch under Payne in view of Kataoka as set forth above.  See the remarks with respect to claim 9, above.
With respect to claim 18, Payne in view of Kataoka as set forth above discloses the method of claim 14, including one wherein
the step of processing comprises one or more of imprinting and coating.
Payne, the application of tape 60 provides a coating.  See the remarks with respect to claim 11, above.
With respect to claim 19, Payne in view of Kataoka as set forth above discloses a waveguide module produced by a method comprising the steps of:
providing an optically transparent substrate having first and second substantially planar parallel surfaces and comprising one or more cells in a first arrangement (see claims 1 and 15, Payne);
singulating the optically transparent substrate to produce one or more singulated cells (Payne, Figs. 4C and 6C.  ¶ 26, "In a departure from the prior known processes for fabricating polymer waveguides, the first polymer layer 42 is patterned, using photolithography, to form a plurality of structurally independent bottom cladding elements 50 on the substrate 45, as illustrated in FIG. 4C.”  ¶ 29, "Referring to FIGS. 6A through 6C, a sequence of cross section diagrams showing the singulation of the polymer waveguides 52 from the substrate 45 according to embodiment of the present invention is shown.”  Singulation begins at Fig. 4C and ends at Fig. 6C.),
wherein the one or more singulated cells are separated from the substrate to form one or more singulated cells free from other cells or the substrate (Fig. 6C);
applying a chemical strengthening agent to the one or more singulated cells to produce one or more treated cells (Kataoka, per above),
wherein all surfaces of each singulated cell of the one or more treated cells is treated with the chemical agent (Kataoka, per claim 1, above);
releasably laminating the one or more treated cells to a surface of a carrier substrate to provide one or more laminated cells (Payne);
processing the one or more laminated cells (Payne);
delaminating the one or more laminated cells from the carrier substrate to provide one or more delaminated processed cells (Payne); and
performing secondary processing of the one or more delaminated processed cells to provide a waveguide module (¶ 2, processing for use in "light generation and reception in touch screen displays").
Further, under MPEP § 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP § 2113.
Consequently, as the same structure is maintained, claim 19 is obvious in light of claim 14.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Payne in view of Kataoka as set forth above and further in view of U.S. Patent Application Publication No. 2019/0011703 of Robaina et al. (Robaina).
With respect to claim 20, Payne in view of Kataoka as set forth above discloses the waveguide module of claim 19, but not
an eyewear electronic device comprising the waveguide module of claim 19.
Robaina discloses an imaging modification, display and visualization using augmented and virtual reality eyewear that includes (¶ 1527, Fig. 2):
"In some such embodiments, the processing electronics may be in communication with a display 62 to control presentation of image content to the display.  The display may include the waveguide assembly 178 shown in FIG. 6 to project light into the user's eye to present images such as the image of the environment from one or more outward-facing video cameras for viewing."
As such, Robaina is seen to provide:
an eyewear electronic device comprising a waveguide module.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use waveguides, including those of claim 19, in a head-mounted display device along the lines of Robaina in a system according to Payne in view of Kataoka as set forth above in order to provide optical signals/ optical signal supply.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results ().  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
an eyewear electronic device comprising the waveguide module of claim 19.

Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive and the claim rejections are not rebutted.
Applicant argues that:
In an example, the step of singulating the substrate includes that the one or more singulated cells are separated from the substrate to form singulated cells free from other cells or the substrate and that the step of applying a strengthening agent to the singulated cells includes applying the agent to all surfaces of each cell.  In a further example, the step of laminating the one or more treated cells to a surface of a carrier substrate includes that the treated cells are releasable from the carrier substrate.
Examiner response: Examiner believes that all of these steps are set forth in the rejections.  All such steps are present and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), MPEP § 2144.04(IV)(C).  A method of making a waveguide module by shuffling the steps is not seen as providing new or unexpected results.

Payne is directed to a method for a singulation of polymer waveguides using photolithography.  The method seeks to avoid singulation using a dicing saw that may create imprecise cuts leading to undesirable refraction of the resulting waveguides.  See paragraph [008] of Payne.  Payne describes a method of fabricating a waveguide by repeatedly depositing photo-curable material, using light to cure select areas of the deposited material (i.e., photolithography), and removing excess material to build up the waveguide.  See Title, Abstract, paragraph [002], and FIGS. 4A-6C of Payne.
Examiner response: Payne does not seek "to avoid singulation using a dicing saw".  It explicitly uses it.
Abstract: "In various embodiments, the individual waveguides can be separated from the substrate by using a selective tape or by cutting or sawing the substrate between the bottom cladding elements."
¶ 10: "In various embodiments, the individual waveguides can be separated from the substrate by using a selective tape, cutting or sawing the substrate between the bottom cladding elements."
¶ 24: "The individual waveguides 28 are singulated from the substrate according to the prior art by cutting, using either a laser or saw, along the edges 46 of each waveguide."
¶ 26: "Gaps 46, sometimes referred to as saw streets or scribe lines, are formed between the bottom cladding elements 50 on the substrate 45 between the individual waveguides 52."
¶ 30: "In other embodiments, the individual waveguides can be singulated by cutting the substrate 45 along the gaps 46 (i.e., saw streets or scribe lines).  The cutting can be performed using either a laser or a saw."

The claims are not directed to a method that seeks to avoid singulation using a separating means such as a dicing saw, as exemplified by claims 1, 14 and 19.
Examiner response: Examiner believes that such intent ("seeks to avoid singulation using a separating means such as a dicing saw") has no bearing on the rejections.  If what is claimed would be obvious to one of ordinary skill in the art, the claim is properly rejected.
Further, per the enumerated paragraphs above, Applicant’s assertion regarding Payne and dicing saws is not correct.

The Office Action asserts that Payne teaches the step of "singulating the substrate to produce one or more singulated cells" recited by claim 1 (Office Action, page 5, citing FIG. 4C and paragraph [0026]).  The Office Action further asserts that the "first polymer layer 42 of Payne in Fig. 4B is just as much a substrate as the substrate 10 of Applicant's Fig. 2B.”  (Office Action, pages 5 and 17).  In response, the claims have been amended to clarify that the one or more singulated cells are free from other cells or the substrate.  However, Applicant respectfully submits Payne does not teach or suggest cells free from other cells or the substrate.  Applicant's FIGS. 2A and 2B and Payne's FIGS. 4B and 4C are provided below for reference.
Examiner response: Per the rejections, singulation occurs in Payne in Figs. 6A-C.
Further, in Applicant’s claims, it is the substrate that is singulated, not structures formed on such substrate.  Applicant’s Figs.  A-C are believed to show this.

As evident from Payne's FIGS. 4B and 4C, Payne's fabrication method necessarily requires its substrate 45 in order to form cladding elements 50, which the Office Action equates with Applicant's singulated cells 20, in accordance with its photolithographic process (i.e., omitting the substrate renders Payne's method inoperable).  In particular, Payne explains that "the first polymer layer 42 is formed by depositing a blanket layer of polymer material across the entire top surface of the substrate 45" and that "the first polymer layer 42 is patterned, using photolithography, to form a plurality of structurally independent bottom cladding elements 50 on the substrate 45, as illustrated in FIG. 4C.”  ( 26; emphasis added).  Thus, Payne patterns the top surface of the polymer 42 using scribe lines to circumscribe cladding elements 50.  The cladding elements 50 remain after the polymer is removed and remain bonded to the top surface of substrate 45.  Therefore, in contrast to the pending claims, the cladding elements are not singulated.  Applicant further notes that Payne does not discuss singulation regarding FIG. 4C, but rather, describes singulation solely in reference to FIGS. 6A-6C ("FIG. 6A through 6C is a sequence... showing the singulation of the polymer waveguide"; "singulation of the polymer waveguides 52 from the substrate 45" uses an adhesive tape to bond the top surface of the waveguides so that substrate 45 may be "peeled away from the bottom surface of the waveguides 52" (paragraphs [0017] and [0029]; emphasis added)).
Examiner response: Applicant confuses what Payne discloses versus how it operates.  Examiner is not limited to Payne’s vocabulary, but only to what Payne discloses and what would be known to the person of ordinary skill in the art before the effective filing date of the claimed invention.
Per above, step selection is not considered confer notable distinctions over the prior art.

To further distinguish Applicant's singulated cells from Payne, however, Applicant has amended the claims to clarify that singulated cells are free from other cells or substrate.  This is in contrast to the method of Payne in which the bottom surface of bottom cladding element 50 remains bonded to substrate 45 (see FIG. 4C), which prevents treatment by the agent of Kataoka to all surfaces.  Applicant submits that one of ordinary skill in the art would not be motivated to strengthen its cladding elements blocked by its substrate using the agent of Kataoka, nor would one have a reasonable expectation of success by doing so.
Examiner response: Per the rejections now made, such freedom from other cells is shown as part of Payne.

Regarding the laminating step, the Office Action asserts that the step of "laminating the one or more treated cells to a surface of a carrier substrate to provide one or more laminated cells" is taught by Payne, quoting that "the third or top cladding layer 44 is formed over the cores 34 and lenses 36 on each bottom cladding element 50" in paragraph [0026] and cites FIG. 4E.  (Office Action, page 4).  The Office Action, therefore, equates cladding layer 44 with the recited carrier substrate, and bottom cladding elements 50 with the recited singulated cells; or, conversely, it equates cladding layer 44 with the recited singulated cells, and cladding elements 50 with the recited carrier substrate.  In either instance, bottom cladding elements 50 and cladding layer 44 are permanently affixed to and part of the fabricated waveguide.  See Payne at paragraph [0028]("The waveguide 52 includes the bottom cladding layer 50, the cores 34 (and lenses 36, not illustrated) and the top cladding layer 44 formed on the bottom cladding layer 50."
Examiner response: Payne’s laminating step is now shown through Figs. 6A-C.

The Office Action also asserts that the step of "delaminating cells from the carrier substrate to provide one or more processed cells" is taught by paragraph [0029] of Payne.  The Office Action quotes Payne, stating that "[a]s illustrated in FIG. 6B, the substrate 45 is then peeled away from the bottom surface of the waveguides 52.”  (Office Action, page 6).  The lamination and delamination steps of the instant claims refer to the same carrier substrate.  It is unclear how substrate 45 substitutes for either cladding layer 44 or cladding elements 50 as they have been applied in the lamination step as indicated in the Office Action.  Applicant submits that Payne does not teach or suggest the delamination step.
Examiner response: Per above, Payne’s laminating step is now shown through Figs. 6A-C.  Delamination is shown there as well.

Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above.  Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication US 20210191037 A1 of June 24, 2021 is cited.
Per above, Applicant rescinded its non-publication request of December 20, 2019 on November 20, 2020.  The Office acknowledged the rescission on November 24, 2020.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to waveguide fabrication and similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
September 21, 2022